


109 HR 5545 IH: To amend the Public Health Service Act to ensure that

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5545
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to ensure that
		  projects funded through the National Institutes of Health comply with wage rate
		  requirements commonly referred to as the Davis-Bacon Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the ___ Act
			 of 2006.
		2.Wage rate
			 requirements applicable to projects funded through NIHPart H of title IV of the Public Health
			 Service Act (42 U.S.C. 289 et seq.) is amended by adding at the end the
			 following:
			
				498D.Wage rate
				requirements applicable to projects funded through NIHThe Secretary of Health and Human Services
				shall require that each entity that applies to the National Institutes of
				Health or any component thereof for a loan, loan guarantee, grant, contract, or
				cooperative agreement for any project shall include in its application
				reasonable assurance that all laborers and mechanics employed by contractors or
				subcontractors in the performance of construction or modernization on the
				project will be paid wages at rates not less than those prevailing on similar
				work in the locality as determined by the Secretary of Labor in accordance with
				subchapter IV of chapter 31 of part A of subtitle II of title 40, United States
				Code (commonly referred to as the Davis-Bacon
				Act).
				.
		
